Dowling, J. (dissenting):
The ticket purchased by plaintiff’s husband and subsequently used by the plaintiff on her trip from South Framingham, Mass., to New York, bore, among other printed matter, the statement: “ Good for one first-class passage from Springfield to So. Framingham, Mass.” The portion of the ticket used over the lines of the New York, New Haven and Hartford Railroad Company simply read “ New York to Springfield.” In my opinion the latter part of the ticket was good in either direction in the absence of any rule, regulation or contractual agreement limiting it to use in one direction. There might be some question as to whether the portion of the ticket to be used over the lines of the Boston and Albany road from Springfield to South Framingham could have been used save in the direction indicated thereon, namely, traveling in an easterly direction, but whatever doubt might exist upon that subject was removed by the statement of the agent of that road at South Framingham that the ticket was good for use in either direction and by the confirmation of that statement in the accept*440anee of the ticket by the conductor of the Boston and Albany train for travel westerly. There is not the slightest offer of any reason why a ticket issued between two points should not be good for travel in either direction between those points and particularly where, as here, there is no suggestion that the travel in one direction is longer than in the other or that it is for any reason more burdensome to the carrier. I believe that the contract for transportation was made in the city of New York where the ticket was purchased, and that contract, as found by the jury, and I think upon evidence justifying such a finding, was a contract permitting travel in either direction between the points named upon the ticket. The contract having been made in New York city, the action was maintainable there. (Code Oiv. Proc. § 1780.) This action is not one in tort but for the breach of a contract of transportation made by the carrier, which includes protection from assault and insult during the time that the passenger is in process of transportation, for the contract of carrying is one to safely carry. When the defendant’s conductor insulted the plaintiff for her failure to deliver up to him the ticket which had already been collected from her by the Boston and Albany conductor, he knew nothing of the form of the ticket taken up, and his gross abuse of the plaintiff was caused by his belief that she was trying to ride without paying her fare and not because she was trying to ride in a direction contrary to that which appeared upon part of the ticket. The defense now urged arises solely from the desire to protect the defendant from the consequences of the conductor’s ill-considered action. I believe no error was committed in receiving the evidence of the ticket agent at South Framing-ham as to the validity of the ticket in either direction. He was in charge of the joint office maintained in that place, at which tickets were sold over all the railroads with which the Boston and Albany road was connected, and defendant’s counsel admitted upon the trial that he was defendant’s agent at the place in question for the purpose of selling tickets. It is true that counsel also contended that he was not the agent for the purpose of binding the defendant on terms that it never agreed to, but it seems to me that a railroad company which authorizes an agent to represent it in the sale of tickets also *441clothes him with an apparent authority to construe and interpret the effect of tickets over the road which he represents and which he is handling in their interest and on their account. That the agent made no mistake in his statement with respect to the validity of this ticket was corroborated by the action of the conductor in accepting it for transportation, and by the inability of the defendant to show any regulation or rule prohibiting its use for travel in a westerly direction. I believe that the plaintiff was entitled to judgment, hut I think the amount of the verdict was excessive, and was undoubtedly increased by reason of the testimony as to plaintiff’s subsequent miscarriage, which I think was too remote to have properly formed a basis for a recovery herein. I, therefore, am in favor of granting a new trial on the ground that these damages are excessive unless plaintiff stipulates to reduce the recovery to $1,000, in which case I favor affirmance, with costs.
McLaughlin, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.